         Case 1:19-cv-09528-ER Document 22 Filed 07/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                          , :,.sr.• r:·,
                                                                                ,.'
                                                                                     ,
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
ALEXANDER WILLIAMS, JR.,                                                                  ·7\\u\~ .
                                                                                                  1
                                                                                                      '




                                   Plaintiff,
                 -against-                                                  19 CIVIL 9528 (ER)

                                                                              JUDGMENT
THE CITY OF NEW YORK, DEPARTMENT
OF CORRECTION, THE CITY OF NEW
YORK, and NYC HEALTH & HOSPITALS
CORPORATION,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 10, 2020, Defendants' Motion to Dismiss

Williams's § 1983 claims is GRANTED. It declines to retain supplemental jurisdiction over the

remaining state law claims and therefore those claims are REMANDED to state court. As a result,

Williams's motion for summary judgment is DISMISSED as moot; accordingly, this case is closed.

Dated: New York, New York

          July 10, 2020


                                                                     RUBY J. KRAJICK

                                                                         Clerk of Court

                                                                     ~a~
                                                               BY:

                                                                     Deputy Cler
